Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 14 April 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            My dear Baron
                            Head Qrs April 14 1783
                        
                        A Committee of Congress is appointed to consider what arrangements it will be proper to adopt in the
                            different departments with reference to a peace.
                        Colo. Hamilton who is Chairman of this Committee has written me on this Subject wishing to know my Sentiments
                            at large on such institutions of every kind for the interior defence of these States, as may be best adapted to their
                            circumstances and conciliate security with Oeconomy and with the principles of our Governments: I wish therefore to be
                            favord with your thoughts on this Subject as soon as possible that I may compare them with my own and be able to comply
                            with the Request of the Committee in as full a manner and with as little delay as can be. I am my dear Baron Your very
                            Obedt
                        
                            G.W.
                        
                    